PER CURIAM.
Petitioner appeals from the circuit court’s judgment sustaining the Director’s suspension of petitioner’s driving privileges. We remand.
Petitioner’s driving privileges were suspended as a result of allegedly driving with a blood-alcohol content by weight of .10% or more, § 302.505.1, RSMo 1994.1 The suspension was sustained after an administrative hearing, §§ 302.505.2, 302.530, and she petitioned for a trial de novo, § 302.535. The circuit court assigned the case to a traffic court commissioner. The commissioner heard the case and found that the suspension should be affirmed. The findings and recommendations of the commissioner were adopted and confirmed by an associate circuit judge.
The instant case is controlled by the decision in Chamberlain v. Director of Revenue, 921 S.W.2d 138 (Mo.App. E.D.1996). See also State ex rel. Coyle v. O’Toole, 914 S.W.2d 871 (Mo.App. E.D.1996). In Chamberlain, we found that an order entered after a trial de novo heard by a traffic commissioner was without legal effect and that the petition remained in the circuit court. Chamberlain, 921 S.W.2d at 139.
We remand.

. All statutory references are to RSMo 1994.